Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on 6/7/2017. It is noted, however, that applicant has not filed a certified copy of the DE 102017209613.6 application as required by 37 CFR 1.55.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kofi Aninakwa on May 25, 2022.

The application has been amended as follows: 
Claim 17 has been amended as follows:

On line 19 of the claim “the spring element” has been amended to read -the at least one spring element-

On line 28 of the claims “to have a profile depth of 8 µm-18 µm and/or a surface roughness of 4 µm to 14 µm.” has been amended to read -to have a surface roughness having a profile depth of 8 µm-18 µm and/or a Rz of 4 µm to 14 µm.-

Claim 22 has been amended as follows:

On lines 6-7 of the claim “wherein said corresponding opposing end face is less roughened than the surface roughness.” has been amended to read -wherein said corresponding opposing end face has a roughness less than the surface roughness of the one or more selected surfaces.-

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claimed dental handpiece comprising an axial bearing arrangement of each outer ring of the rolling bearings taking place via the axial abutment surface on the outer ring wherein the axial abutment surface of the upper rolling bearing directly abuts the corresponding axial countersurface in the housing and the axial abutment surface of the lower rolling bearing indirectly abuts said another corresponding axial countersurface in the housing with the interposition of the spring element, wherein an optimal coefficient of friction for the static friction of the axial abutment surface on the end face of the outer ring of the upper rolling bearing to the corresponding axial countersurface and for the axial abutment surface on the end face of the outer ring of the lower rolling bearing and the another corresponding axial countersurface to the contact surfaces of the spring element are formed from an optimal coefficient of friction range by configuring one or more selected surfaces chosen from the list consisting of the axial abutment surfaces. the axial Page 2 of 5Application No. 16/002.037Attomey Docket No. INST-170035.US Reply to Office Action of: 01/12/2022 countersurface, the another axial countersurface and the axial contact surfaces to have a surface roughness having a profile depth of 8 µm-18 µm and/or a Rz of 4 µm to 14 µm in combination with the other claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081. The examiner can normally be reached Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        5/26/2022